DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 3, 5, 7 and 11-14 are objected to because of the following informalities:  
In claim 3, line 1 delete “claim-1” and insert therein - - claim 1 - - for clarity.
In claim 7, line 2 delete “the guide hole and the guide hole” and insert therein - - the guide hole - - for clarity.
In claim 11, line 4 delete “contact” and insert therein - - contacts - - for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the step of melt bonding” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 requires “corresponding to a guide shape length and a guide shape width” in line 9.  Is the guide shape length and guide shape width of line 9 the same guide shape length and guide shape width of line 5 or a different guide shape length and guide shape width?  It appears “corresponding to a guide shape length and a guide shape width” is intended as - - corresponding to the guide shape length and the guide shape width - -.  This is the interpretation given the limitation.
Claim 1 requires “wherein the guide thermoplastic matrix does not contact an internal edge of the at least one structural blank passing through the structural blank plane” in line 28.  The limitation is unclear and confusing as to what is the “internal edge of the at least one structural blank passing through the structural blank plane”.  Is this an internal edge of the at least one structural blank hole or an internal edge of another portion of the structural blank?  It appears “wherein the guide thermoplastic matrix does not contact an internal edge of the at least one structural blank passing through the structural blank plane” is intended as - - wherein the guide thermoplastic matrix does not contact an internal edge of the at least one structural blank hole passing through the structural blank plane - -.  This is the interpretation given the limitation.
Claims 1, 3, 4, 9, and 11 each recite the limitation “the structural blank plane” in lines 29, 2, 2, 6, and 6 respectively.  There is insufficient antecedent basis for this limitation in the claims.  
Claims 1, 4, 5, 6, 7, 8, and 12 each recite the limitation “the thermoplastic guide” in lines 32, 7, 4, 1, 1, 1, and 5 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the structural blank guide hole” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 11 requires “optionally contact an internal edge of at least one structural blank hole” in line 4.  The limitation is unclear and confusing as claim 1 requires the guide thermoplastic matrix does not contact an internal edge of the at least one structural blank hole (see paragraph 9 above).  It appears “optionally contact an internal edge of at least one structural blank hole” is intended as - - optionally contact an internal edge of the at least one structural blank guide hole - -.  This is the interpretation given the limitation.
Claim 12 recites the limitation “the first guide” in lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 12 requires “corresponding to a guide shape length and a guide shape width” in line 11.  Is the guide shape length and guide shape width of line 11 the same guide shape length and guide shape width of line 7 or a different guide shape length and guide shape width?  It appears “corresponding to a guide shape length and a guide shape width” is intended as - - corresponding to the guide shape length and the guide shape width - -.  This is the interpretation given the limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 5, 9, 11, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thiel (DE 102008033621 and see also the machine translation) in view of Evans et al. (U.S. Patent Application Publication 2008/0038569), Chuang (U.S. Patent Application Publication 2002/0171169), and DeJesus et al. (U.S. Patent Application Publication 2007/0174990).
Thiel discloses a manufacturing process comprising a/the step of bonding at least one plastic guide (3) to a structural blank (2’), wherein the structural blank (Figure 2) having a structural blank length, a structural blank width, and a structural blank height wherein the structural blank width is less than or equal to the structural blank length, and the structural blank comprises at least one ply containing a plurality of oriented continuous fibers (5) in a structural blank plastic, i.e. necessarily either thermoplastic or thermoset, matrix (6) wherein the plurality of oriented continuous fibers are unidirectional oriented fibers (Figure 2), and the at least one ply lies in a structural blank horizontal plane defined by the structural blank length and the structural blank width, a structural blank top side corresponding to one side of the structural blank horizontal plane, a structural blank bottom side opposite of the structural blank top side, and a structural blank perimeter (Figures 1-3 and Paragraphs 0004, 0005, 0009, 0016, 0018, 0019, and 0021-0023).
As to the limitations in claim 1 of “melt bonding”, “thermoplastic guide”, “wherein the at least one thermoplastic guide comprises a guide thermoplastic matrix” and “the structural blank height is less than the structural blank width”, Thiel teaches the plastic guide is formed of for example polyamide (polyamide melts as also taught by Thiel see paragraphs 0021 and 0022) considered thermoplastic matrix wherein the bonding is by injection molding the plastic on the structural blank (to overmold the blank) considered melt bonding.  Further, the structural blank height is considered less than the structural blank width as the height is that of a ply.  In the event it is somehow considered Thiel does not necessarily teach one or more of these limitations the following optional rejection is made.  It is known in the same art the plastic guide (24) is thermoplastic matrix of polyamide (e.g. nylon) and injection molding the plastic on the structural blank (26) (the structural blank height of one or more plies being less than the width as depicted) with the thermoplastic is melt bonding as taught by Evans (Figures 1 and 5A and Paragraphs 0034-0041).  It would have been obvious to one of ordinary skill in the art at the time the invention was made the plastic guide as taught by Thiel comprises a guide thermoplastic matrix and is melt bonded to the structural blank and further the structural blank height is less than the structural blank width as conventional polyamide matrix used in the art as plastic guide is thermoplastic and injection molding the plastic on the structural blank (conventionally the structural blank height of one or more plies being less than the width) with the plastic is melt bonding as evidenced by Evans.
As to the limitations in claim 1 of “wherein the at least one thermoplastic guide includes a first thermoplastic guide having a guide shape comprising a guide shape width, a guide shape length and a guide shape height with a guide shape top side corresponding to a first side of a guide shape horizontal plane, a guide shape bottom side corresponding to a second side of the guide shape horizontal plane opposite the first side of the guide shape horizontal plane with the guide shape horizontal plane corresponding to a guide shape length and a guide shape width”, “at least one structural blank hole passing from the structural blank top side to the structural blank bottom side”, “the first thermoplastic guide is melt bonded to at least a portion of the structural blank top side, around the structural blank height, and to at least a portion of the structural blank bottom side”, and “wherein the guide thermoplastic matrix does not contact an internal edge of the at least one structural blank passing through the structural blank plane or a surface of the structural blank top side and the structural blank bottom side immediately adjacent a periphery of the at least one structural blank hole”, and claims 2, 3, 5, 9, and 11, Thiel teaches the structural blank further comprises a plurality of structural blank holes (4) passing from the structural blank top side to the structural blank bottom side wherein a portion of the guide thermoplastic matrix passes through the holes wherein at least one hole is considered at least one structural blank reinforcing hole (4) passing through a/the structural blank plane such that a portion of the guide thermoplastic matrix passes through the structural blank necessarily to reinforce the at least one thermoplastic guide to the structural blank (in a like manner to the guide thermoplastic matrix passes through the structural blank in the instant invention results in the same).  Thiel does not expressly detail the injection molding, and Thiel does not require any particular number or location of the structural blank reinforcing holes.  It is known in the art of bonding a plastic guide to a structural blank by injection molding the plastic guide (2-6) on the structural blank (1) comprising a plurality of structural blank holes (101, 102) passing through, the method is a two-step method as taught by Chuang to avoid forming undesirable holes in the overmolded plastic guide due to supporting means which supports the structural blank in the mold, the two-step method comprising a first step of placing the structural blank in the injection mold (10, 20) wherein a plurality of the holes are structural blank holes (102) passing from the structural blank top side to the structural blank bottom side and receive protrusions (18, 28) for positioning the structural blank in the mold and injecting plastic into the mold to form an intermediate product (i.e. see Figures 1-4 and Paragraphs 0004 and 0017 wherein the intermediate product comprising a plastic guide includes a first plastic guide (2-6) having a guide shape comprising a guide shape width, a guide shape length and a guide shape height with a guide shape top side (at 3-6) corresponding to a first side of a guide shape horizontal plane, a guide shape bottom side (at 3-6) corresponding to a second side of the guide shape horizontal plane opposite the first side of the guide shape horizontal plane with the guide shape horizontal plane corresponding to a/the guide shape length and a/the guide shape width, (regarding claim 2) a plurality of structural blank holes (102) (wherein the at least one structural blank hole is a plurality of structural blank holes) passing from the structural blank top side to the structural blank bottom side, the first plastic guide is bonded to at least a portion of the structural blank top side, around the structural blank height, and to at least a portion of the structural blank bottom side, wherein the guide plastic matrix does not contact an internal edge of each of the structural blank holes passing through a/the structural blank plane or a surface of the structural blank top side and the structural blank bottom side immediately adjacent a periphery of each of the plurality of structural blank holes, (regarding claim 3) wherein the structural blank further comprises at least one structural blank reinforcing hole (101) passing through a/the structural blank plane such that a portion of the guide thermoplastic matrix (2) passes through the structural blank to reinforce the at least one plastic guide to the structural blank, (regarding claim 5) wherein the at least one structural blank reinforcing hole is a plurality of structural blank reinforcing holes (two or more of 101) located along the structural blank perimeter each having some of the portion of the plastic guide matrix passing through the structural blank to reinforce the at least one plastic guide to the structural blank perimeter, and (regarding claims 9 and 11) wherein the structural blank further comprises at least one structural blank guide hole (one or more of 101), wherein the guide plastic matrix contacts a surface of the structural blank top side and a surface of the structural blank bottom side immediately adjacent a periphery of the at least one structural blank guide hole, and optionally contacts an internal edge of the at least one structural blank guide hole in the structural blank passing through a/the structural blank plane) and in step two removing the intermediate product, placing the intermediate product in a second injection mold (30, 40), and completing the injection molding (Figure 5).  It would have been obvious to one of ordinary skill in the art at the time the invention was made the injection molding (and location of the holes) of the method taught by Thiel is a two-step method as taught by Chuang to avoid forming undesirable holes in the overmolded thermoplastic guide due to supporting means which supports the structural blank in the mold (i.e. and thus, so that upon forming the intermediate product and prior to step two the limitations of claims 1-3, 5, 9, and 11 set forth above are satisfied by Thiel as modified by Chuang). 
As to the limitation in claim 1 of “the thermoplastic guide further comprises a plurality of randomly dispersed fibers in the guide thermoplastic matrix”, Thiel does not expressly teach the at least one thermoplastic guide comprises a plurality of randomly dispersed fibers in the guide thermoplastic matrix.  It is known in the same art the thermoplastic guide is fiber reinforced as taught by Evans (Paragraph 0035) wherein its well understood injection molding thermoplastic and fibers results in random orientation leading to isotropic properties as evidenced by DeJesus (Paragraphs 0021 and 0022).  It would have been obvious to one of ordinary skill in the art at the time the invention was made the at least one thermoplastic guide taught by Thiel further comprises a plurality of randomly dispersed fibers in the guide thermoplastic matrix for isotropic reinforcement as taught by Evans and DeJesus.
Regarding claim 12, the guide thermoplastic matrix taught by Thiel as modified by Evans, Chuang, and DeJesus corresponding to the at least one structural blank guide hole belongs to the first thermoplastic guide, wherein the first thermoplastic guide comprises the portion of the thermoplastic guide matrix passing through the structural blank to reinforce the at least one thermoplastic guide to the structural blank perimeter.  As to the limitations of “or an at least one second thermoplastic guide” and “the at least one second thermoplastic guide does not contact the first guide and has a guide shape comprising a guide shape width, a guide shape length and a guide shape height with a guide shape top side corresponding to a first side of a guide shape horizontal plane, a guide shape bottom side corresponding to a second side of the guide shape horizontal plane opposite the first side of the guide shape horizontal plane with the guide shape horizontal plane corresponding to a guide shape length and a guide shape width”, these limitations are considered directed to an alternative wherein the guide thermoplastic matrix corresponding to the at least one structural blank guide hole belongs to not the first thermoplastic guide but “or an at least one second thermoplastic guide” so that the claim requires either alternative but not both, i.e. the claim does not positively and expressly require at least one second thermoplastic guide.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thiel, Evans, Chuang, and DeJesus as applied to claims 1-3, 5, 9, 11, and 12 above, and optionally further in view of Krimmer et al. (U.S. Patent Application Publication 2004/0031945).
The structural blank (of the intermediate product) taught by Thiel as modified by Evans, Chuang, and DeJesus above further comprises at least one structural blank reinforcing hole (101 of Chuang) passing through a/the structural blank plane such that a portion of the guide thermoplastic matrix passes through the structural blank to reinforce the at least one thermoplastic guide to the structural blank wherein the at least one structural blank reinforcing hole is a plurality of structural blank reinforcing holes located along the structural blank perimeter (see Figure 1 of Chuang) each having some of the portion of the thermoplastic guide matrix passing through the structural blank to reinforce the at least one thermoplastic guide to the structural blank perimeter (see Figure 3 of Chuang).  As to the limitation of “slots”, Thiel does not teach away from slots.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made the openings/holes as taught by Thiel as modified by Evans, Chuang, and DeJesus have any desired shape such as “slots” absent any evidence that the claimed “slots” are significant (See MPEP 2144.04) and optionally further in view of Krimmer (Paragraph 0023) as a simple substitution of one known shape for another to achieve predictable results.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 6 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,130,294. This is a statutory double patenting rejection.
Claim 7 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of prior U.S. Patent No. 11,130,294. This is a statutory double patenting rejection.
Claim 8 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of prior U.S. Patent No. 11,130,294. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,130,294. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of U.S. Patent No. 11,130,294 fully encompass claims 1-14 of the instant invention (it being noted claims 6-8 are further rejected herein in the event in view of the 35 U.S.C. 112 (pre-AIA ), second paragraph rejections above claims 6-8 are somehow considered not claiming the same invention as claims 1, 7, and 6, respectively, of U.S. Patent No. 11,130,294).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 of U.S. Patent No. 10,059,078 optionally in view of Evans.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11-13 of U.S. Patent No. 10,059,078 fully encompass claim 1 of the instant invention except for expressly teaching “wherein the at least one thermoplastic guide includes a first thermoplastic guide having a guide shape comprising a guide shape width, a guide shape length and a guide shape height with a guide shape top side corresponding to a first side of a guide shape horizontal plane, a guide shape bottom side corresponding to a second side of the guide shape horizontal plane opposite the first side of the guide shape horizontal plane with the guide shape horizontal plane corresponding to a guide shape length and a guide shape width”.  It would have been obvious to one of ordinary skill in the art at the time the invention was made injection molding the first thermoplastic guide as taught by claims 11-13 of U.S. Patent No. 10,059,078 results wherein the at least one thermoplastic guide includes a first thermoplastic guide having a guide shape comprising a guide shape width, a guide shape length and a guide shape height with a guide shape top side corresponding to a first side of a guide shape horizontal plane, a guide shape bottom side corresponding to a second side of the guide shape horizontal plane opposite the first side of the guide shape horizontal plane with the guide shape horizontal plane corresponding to a/the guide shape length and a/the guide shape width as the guide is injection molded as directed by claims 11-13 of U.S. Patent No. 10,059,078 onto the structural blank on the structural blank top side, around the structural blank height, and to the structural bottom side wherein the structural blank has a structural blank length, a structural blank width, and a structural blank height and lies in a structural blank horizontal plane defined by the length, width, top side, and bottom side and optionally (such as in the event it is somehow considered the first thermoplastic guide does not necessarily have a guide shape length and guide shape width) further in view of Evans so that the first thermoplastic guide covers the structural blank (i.e. the structural blank length and structural blank width so that the guide shape length and guide shape width is substantially corresponding and in a guide shape horizontal plane substantially corresponding to the structural blank horizontal plane) as is the known and predictable guide shape wherein the thermoplastic guide (24) substantially covers the structural blank (26) (Figure 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746